                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

JAMES JUNIOUS JOHNSON,                        )
     Petitioner,                              )      Civil Action No. 7:20-cv-00005
                                              )
v.                                            )
                                              )      By: Elizabeth K. Dillon
WARDEN,                                       )          United States District Judge
    Respondent.                               )

                                  MEMORANDUM OPINION

       James Junious Johnson, a Virginia inmate proceeding pro se, filed a petition for a writ of

habeas corpus, pursuant to 28 U. S. C. § 2254, challenging his confinement under a state court

criminal judgment. The petition was served upon respondent, and respondent has filed a motion

to dismiss explaining that the petition contains both an exhausted claim and an unexhausted

claim. (Dkt. Nos. 9, 11.) In light of that circumstance, the court concludes that the petition

should be dismissed without prejudice to allow Johnson to fully exhaust his state court remedies,

if he so chooses.

       As explained in respondent’s motion to dismiss and the state court documents attached to

it, one of Johnson’s two claims—which he titles an “actual innocence” claim—was raised on

direct appeal before both the Court of Appeals of Virginia and the Supreme Court of Virginia.

The Supreme Court of Virginia refused his petition for appeal by an order dated October 9, 2019.

(Resp. Ex. C, Dkt. No. 11-3.) As respondent acknowledges, (Dkt. No. 11 at 6), that claim has

therefore been properly exhausted.

       Johnson’s other claim is an ineffective assistance of counsel claim. In Virginia, “[c]laims

raising ineffective assistance of counsel must be asserted in a habeas corpus proceeding and are

not cognizable on direct appeal.” Lenz v. Commonwealth, 544 S.E. 2d 299, 304 (Va. 2001).
Johnson did not seek collateral review in state court; thus, his ineffective assistance of counsel

claim has not been properly raised before any Virginia court. It is therefore not exhausted, but as

respondent notes, the limitations period for filing a state habeas does not expire until October

2020. Accordingly, Johnson still has the opportunity to file in state court and exhaust his claim

if he acts promptly. See Va. Code Ann. § 8.01-654(A)(2).

       A federal court may not grant a § 2254 habeas petition unless the petitioner exhausted the

remedies available in the courts of the state in which petitioner was convicted. 28 U.S.C.

§ 2254(b); Preiser v. Rodriguez, 411 U.S. 475, 477 (1973). The exhaustion requirement is

satisfied by seeking review of a claim in the highest state court with jurisdiction to consider the

claim. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Where, as here, a petitioner files in

federal court while he still has available state court proceedings in which to litigate his habeas

claims, the federal court should dismiss the petition without prejudice to allow him to exhaust

those state court remedies. See Slayton v. Smith, 404 U.S. 53, 54 (1971). Likewise, a district

court generally should dismiss without prejudice a habeas petition containing a mix of both

unexhausted and exhausted claims. Rose v. Lundy, 455 U.S. 509, 522 (1982).

       The court finds a dismissal without prejudice appropriate in this case. Dismissal of the

petition without prejudice leaves Johnson “with the choice of returning to state court to exhaust

his claims or of amending or resubmitting the habeas petition to present only exhausted claims to

the district court.” Rose, 455 U.S. at 510.

       If Johnson decides to resubmit his habeas petition without the unexhausted claim, he may

do so. Johnson is advised, however, that in most cases, a state inmate only has one chance to

prosecute a federal habeas corpus petition. If Johnson elects to pursue only his exhausted claim

in a § 2254 petition now, and waits to file his ineffective assistance claim in a second § 2254



                                                  2
petition at some later time, the later petition will likely be summarily dismissed under 28 U.S.C.

§ 2254(h) as successive.

        If he elects to return to state court to exhaust his ineffective assistance of counsel claim,

Virginia law allows Johnson to file a state habeas petition in the circuit court where he was

convicted, with an appeal of an adverse decision to the Supreme Court of Virginia. Va. Code

Ann. § 8.01-654(A)(1); § 17.1-406(B). In the alternative, he can file a state habeas petition

directly with the Supreme Court of Virginia. Va. Code Ann. § 8.01-654(A)(1). Whichever route

he follows in exhausting state court remedies, Johnson must ultimately present his claims to the

Supreme Court of Virginia and receive a ruling from that court before a federal district court can

consider them on the merits under § 2254. Slayton, 404 U.S. at 54; Rose, 455 U.S. at 522. If

Johnson is dissatisfied with the result of his completed state habeas proceedings, he may then

raise all of his habeas claims in this court in a new § 2254 petition that will not be considered

successive under § 2254(h).1

                                                    CONCLUSION

        Because Johnson has not yet exhausted his state court remedies as to all of his claims, the

court will dismiss his petition without prejudice. An appropriate order will be entered.

        Entered: February 20, 2020.



                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




        1
          Johnson is advised that his time to file state and federal habeas petitions is limited. See 28 U.S.C.
§ 2244(d); Va. Code § 8.01-654(A)(2); Va. Sup. Ct. R. 5:9(a). The federal time clock will stop running, though,
while properly filed habeas corpus proceedings are proceeding in state court. See 28 U.S.C. § 2244(d)(2).


                                                        3
